Citation Nr: 1117967	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  06-22 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for melanoma, heart condition, and diabetes.

4.  Entitlement to a total disability rating due to individual unemployability resulting from service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to January 1946.  The record indicates that he participated in combat and was wounded during World War II.

This matter comes to the Board of Veterans' Appeals (the Board) on appeal from August 2005 and April 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (the RO) in Detroit, Michigan.

In February 2010, the Board remanded the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability, tinnitus, compensation pursuant to 38 U.S.C.A. § 1151, and TDIU.  The Appeals Management Center (AMC) continued the previous denials in a February 2011 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The issues of entitlement to an increased disability rating for service-connected posttraumatic stress disorder (PTSD) and entitlement to service connection for dementia have been raised by the record in a statement dated in February 2010, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the case in February 2010 for the Veterans Benefits Administration (VBA) to obtain all treatment records from the VA Gaylord Outpatient Clinic from December 5, 1986 to the present time.  Moreover, archived records were to be searched, and if any archived records were not available, the clinic was to state which records were not found and give the reason why.  Further, the VBA was ordered to send the Veteran and his representative an Suplemental Statement of the Case (SSOC) that included a citation to 38 C.F.R. §§ 3.340, 3.341, and 4.16 and a discussion of how those regulations affect VA's decision with regard to the Veteran's claim for TDIU.  Finally, the VBA was ordered to obtain a review of the Veteran's claims folder and an opinion by a VA physician with respect to his claim under 38 U.S.C.A. § 1151, and a report of the opinion was to be associated with the Veteran's claims folder.  The VBA was then to readjudicate the Veteran's claims.  

Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claims.  During the Course of the remand additional VA treatment records, including records from the Gaylord VA Outpatient Clinic (VAOPC) and Aleda E. Lutz VA Meidcal Center (VAMC) in Saginaw, Michigan, were received.  However, it does not appear that these records were reviewed by the RO or AMC.  In this regard, while a February 2011 SSOC was issued, this SSOC .  Additionally, a review of the February 2011 SSOC shows that the Veteran and his representative were not provided notice of 38 C.F.R. §§ 3.340, 3.341, and 4.16 and a discussion of how those regulations affect VA's decision with regard to the Veteran's claim for TDIU.  Moreover, there is no opinion associated with the Veteran's claims folder regarding his claim under 38 U.S.C.A. § 1151.  Indeed, it appears that no such effort was made to obtain the opinion.  Accordingly, the Board finds that another remand is required for compliance with its February 2010 Remand instructions .  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  
The Board adds that VA treatment records were obtained in compliance with the February 2010 Remand instructions and have been associated on a CD-ROM.  On Remand, records not currently associated with the Veteran's claims folder should be printed and associated with his claims folder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Print VA treatment records on the accompanying CD-ROM and associate these records with the Veteran's claims folder.
 
2. Obtain all treatment records from the VA Gaylord Outpatient Clinic from December 5, 1986 to September 16, 1998 not currently associated with the Veteran's claims folder.  Archived records must be searched.  If any archived records are not available because they have been destroyed or for any other reason, the clinic should state which records are not found and give the reason why.  All materials obtained should be associated with the Veteran's claims folder.

3. Send the Veteran and his representative an SSOC that includes a citation to 38 C.F.R. §§ 3.340, 3.341, and 4.16 and a discussion of how those regulations affect VA's decision with regard to entitlement to TDIU.

4. The RO should obtain review of the Veteran's claims folder and an opinion by a VA physician with respect to the claim under 38 U.S.C. § 1151.  The opinion should address the questions of whether there was carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment of the Veteran which resulted in the development of melanoma, heart disease or diabetes mellitus type II, to include any failure to properly diagnose and treat melanoma, heart disease, or diabetes mellitus type II; and whether the development of malignant melanoma, heart disease, and diabetes mellitus type II was a foreseeable event.  A report should be associated with the claims folder.

5. After undertaking any additional development deemed to be appropriate, the RO should readjudicate the claim of service connection for hearing loss and tinnitus, the claim of compensation under 38 U.S.C. § 1151 for melanoma, heart disease, and diabetes, and the claim for TDIU.  If any benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond. Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


